       Case 1:13-cr-00872-RA Document 39 Filed 02/18/21 Page 1 of 1




                                                                     February 18, 2021


BY ECF
                                                                         Application granted. The VOSR
The Honorable Ronnie Abrams                                              hearing scheduled for February
United States District Judge                                             19, 2021 is adjourned to March 5,
Southern District of New York                                            2021 at 12:00 p.m.
500 Pearl Street
New York, New York 10007                                                 SO ORDERED.

                                                                    _______________________
       Re:     United States v. Giuseppe Valentino, 13 Cr. 872 (RA) Ronnie Abrams, U.S.D.J.
                                                                    February 18, 2021
Dear Judge Abrams:

        I write on behalf of our client, Giuseppe Valentino, to request a sixth adjournment
of the violation of supervised release hearing in this case, which is scheduled for
tomorrow, February 5, 2021, at 10:00 a.m., because Mr. Valentino is unable to prepare
for and attend court due to illness. Specifically, after testing positive for and continuing
to suffer symptoms of Covid-19, Mr. Valentino was admitted to the hospital; he was
subsequently discharged but continues to suffer Covid-19 related symptoms, including
severe vertigo, as a result of which he remains bedridden. As a consequence of these
ongoing health issues, the undersigned has not able to confer with Mr. Valentino in
preparation for tomorrow’s hearing. Accordingly, we request a two-week adjournment of
the hearing date. The government consents to this request.


                                                     Sincerely,

                                                     /s/
                                                     Michael Tremonte




cc:    All counsel (via ECF)
